DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a medical swab comprising: a swab surface; a crosslinked absorbent hydrogel matrix comprising a biocompatible polymer at the swab surface; and a pH indicator retained within the crosslinked absorbent hydrogel matrix, the pH indicator exhibiting a detectable color change in the visible spectrum that is indicative of the pH of a fluid in contact with the pH indicator, classified in G01N 21/80.
II. Claims 11-14, drawn to a method for forming a medical swab comprising: forming a precursor solution, the precursor solution comprising a pH indicator and a crosslinkable biocompatible polymer; and crosslinking the biocompatible polymer to form a crosslinked absorbent hydrogel matrix with the pH indicator retained within the matrix, classified in A61B 2562/12.
III. Claims 15-20, drawn to a method for determining a pH of a biological fluid comprising: contacting a tissue with a surface of a medical swab, the medical swab comprising a crosslinked absorbent hydrogel matrix comprising a biocompatible polymer at the swab surface and a pH indicator retained within the crosslinked absorbent hydrogel matrix, the absorbent hydrogel matrix upon the contact absorbing a biological fluid from the tissue; visually examining the swab to determine a color of the pH indicator, the color indicating the pH of the biological fluid, classified in A61B 5/445.


The inventions are independent or distinct, each from the other because:
Inventions [I] and ([II] and [III]) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process for using the product as claimed can be practiced with another materially different product such as by method for forming a medical swab comprising: forming a precursor solution, the precursor solution comprising a pH indicator and a crosslinkable biocompatible polymer; and crosslinking the biocompatible polymer to form a crosslinked absorbent hydrogel matrix with the pH indicator retained within the matrix of Group II and/or  a method for determining a pH of a biological fluid comprising: contacting a tissue with a surface of a medical swab, the medical swab comprising a crosslinked absorbent hydrogel matrix comprising a biocompatible polymer at the swab surface and a pH indicator retained within the crosslinked absorbent hydrogel matrix, the absorbent hydrogel matrix upon the contact absorbing a biological fluid from the tissue; visually examining the swab to determine a color of the pH indicator, the color indicating the pH of the biological fluid of Group III does not require medical swab comprising: a swab surface; a crosslinked absorbent hydrogel matrix comprising a biocompatible polymer at the swab surface; and a pH indicator retained within the crosslinked absorbent hydrogel matrix, the pH indicator exhibiting a detectable color change in the visible spectrum that is indicative of the pH of a fluid in contact with the pH indicator of Group I
Inventions [II] and [III] are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination (II and III) has separate utility such as method for determining a pH of a biological fluid comprising: contacting a tissue with a surface of a medical swab, the absorbent hydrogel matrix upon the contact absorbing a biological fluid from the tissue; visually examining the swab to determine a color of the pH indicator, the color indicating the pH of the biological fluid of Group III do NOT require method for forming a medical swab comprising: forming a precursor solution of Group II.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
* the inventions have acquired a separate status in the art in view of their different classification;
* the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
* the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
* the prior art applicable to one invention would not likely be applicable to another invention;
* the inventions are likely to raise different non-prior art issues under35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call to request an oral election to the above restriction requirement could not be made since there is no attorney on the record/contact information is available.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



July 6, 2022


							/SANG H NGUYEN/                                                                                         Primary Examiner, Art Unit 2886